Citation Nr: 1342334	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  02-20 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a fungal infection of the fingernails.

3.  Entitlement to service connection for a respiratory disability.

4.  Entitlement to service connection for muscle and joint pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1980 to November 1984.  He had additional service in the United States Army Reserve, which included a period of active duty from September 20, 1990 to May 13, 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2003, the Veteran testified during a Board hearing at the RO in Montgomery, Alabama.  He also provided testimony at a hearing before a Decision Review Officer at the RO in June 2011.  Transcripts of both hearings have been associated with the record.

In a January 2013 rating decision the Veteran was granted service connection for gastroresophageal reflux disease.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, this matter is considered resolved and is not in appellate status. 

The case was previously remanded by the Board in April 2012 and May 2013 for additional development, all of which has been completed.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).





FINDING OF FACT

The Veteran's migraines, nail disorder, respiratory disability, and muscle and joint pain are related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for migraines, a nail disorder, a respiratory disability, and muscle and joint pain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 1991 the Veteran reported shortness of breath.  In an April 1994 Report of Medical History the Veteran reported a history of frequent or severe headaches, knee problems, feet trouble, and swollen and painful joints.  The Veteran also reported nail problems in January 1999.  In June 2011 he testified these conditions began in service.  The September 2011 examiner did not relate the conditions to service.  However, the July 2013 VA examiner related all the claimed conditions to service.  In light of the positive medical opinion and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.

The Board expresses no opinion regarding the severity of the disorders now granted service connection. The RO will assign appropriate disability ratings and effective dates on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 




ORDER

Entitlement to service connection for migraines is granted.

Entitlement to service connection for a fungal infection of the fingernails is granted.

Entitlement to service connection for a respiratory disability is granted.

Entitlement to service connection for muscle and joint pain is granted.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


